The Assistant Attorney General and the county attorney of Wise County have set up that the appellant herein died on May 27, 1918. They thereupon move that this case be abated. To the motion is attached the affidavit of the county attorney and the clerk of the District Court of Wise County wherein each swears that the appellant was killed on said date.
The motion to abate will, therefore, be granted. Postoifsky v. State, 28 S.W. Rep., 947; March v. State, 5 Texas Crim. App., 450. And it is ordered that said case be, and the same is hereby abated and stricken from the docket of this court.
Abated.